Citation Nr: 0116539	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  96-23 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, R. Correa-Grau, M.D.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision.  

Service connection was originally denied in a December 1970 
rating decision.  Subsequent decisions by the Board in 
October 1975 and June 1988 also denied service connection for 
schizophrenia.  In October 1993, April 1995 and June 1996 the 
RO found that the veteran had not presented new and material 
evidence to reopen the claim of service connection for 
schizophrenia.  In December 1999, the Board found new and 
material evidence had been received to reopen the claim for 
service connection for schizophrenia.  

The case returned to the Board following completion of 
development made pursuant to its December 1999 remand.  An 
additional remand was required in December 2000, however, due 
to a change in the law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  
However, I find that all requested development was 
accomplished.  In this regard, it is noted that the veteran's 
response to the December 2000 remand was as follows:  
"Please be advised that we consider our case to be completed 
to continue the corresponding proceedings.  Since the case is 
completed, please do not delay the decision on this case any 
longer."  In accordance with the veteran's request, the 
Board now reaches the merits of the veteran's claim of 
entitlement to service connection for schizophrenia.  


FINDING OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's current disability, schizophrenia, was 
first diagnosed no earlier than 1969, many years after the 
veteran's separation from service, and was not present during 
his active military service.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1112, 1131, 1137, 
5107 (West 1991& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for injury or disease that 
is incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131.  In this case, the veteran has a 
current diagnosis of schizophrenia.  The first recorded 
diagnosis of schizophrenia is contained in a medical report 
dated on July 18, 1969.  

The veteran testified to the effect that his psychiatric 
condition was initially treated during active service.  He 
has also stated that immediately after his separation from 
service, he was treated for his psychiatric condition as 
early as 1953.  However, he has reported that the records of 
this treatment were destroyed in a fire in 1958.  

The service medical records show that the veteran was treated 
for anxiety reaction in March 1952.  In January 1954, he 
complained of pain and pressure in the occipital area 
associated with a destructive desire and confusion.  He also 
reported that he was growing tense and preoccupied.  The 
veteran was then treated with Phenobarbital.  The veteran's 
separation examination is negative for pertinent abnormality.  
The neuropsychiatric system was negative on clinical 
evaluation.  

Evidence compiled following the veteran's separation from 
service includes an August 25, 1970 examination report from 
M. Zegarra De Polo, M.D.  This report shows that 
schizophrenia was identified one year prior to that August 
1970 examination, thus indicating that schizophrenia was 
first identified in August 1969.  

An undated medical statement from R. Correa-Grau, MD. reports 
that the veteran began having psychiatric symptoms within 6 
months of active service.  He was evaluated and determined to 
have anxiety.  As reported, his post-service history was 
marked by numerous job changes and severe problems with 
interpersonal relationships.  Dr. Correa-Grau stated that the 
history of severe anxiety in service, and the continuity and 
progression of the symptoms of the same characteristics, 
demonstrate that he has suffered from the same illness since 
service.  Dr. Correa-Grau further stated that he suspected 
that if the veteran had been carefully evaluated in service, 
the diagnosis could have been the same that is seen 
currently, as the veteran had no history of nervous problems 
prior to service.

In another statement, dated in April 1987, Dr. Correa-Grau, 
reiterates the position that the veteran's history shows a 
relationship exists between the severe anxiety noted in 
service and the currently diagnosed condition.  

Other statements from Dr. Correo-Grau, as well as testimony 
provided at the November 1996 RO hearing, contain the same 
opinion.  To grant service connection, however, the record 
must demonstrate at the minimum that the positive and 
negative evidence are in relative equipoise, thus, benefit of 
the doubt is resolved it the veteran's favor and a grant of 
service connection is established.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2000).  

Dr. Correo-Grau's testimony at the November 1996 RO hearing 
indicates a level of unfamiliarity with the veteran's medical 
history.  For instance, Dr. Correo-Grau stated that the 
veteran had been diagnosed with schizophrenia in 1952, 
whereas the record shows that the diagnosis recorded at that 
time was anxiety reaction.  In addition, he testified that he 
first treated the veteran in the 1970s.  A May 1973 report 
shows that his initial interview with the veteran was March 
26, 1973, many years after the veteran's separation from 
service and approximately three to four years subsequent to 
the initial diagnosis of schizophrenia. Dr. Correo-Grau did 
not provide the clinical basis for the determination reached.  
Also, there is no indication that he was familiar with the 
veteran's clinical record.  Finally, he did not account for 
the absence of complaints and treatment during the period 
between the veteran's separation from service and 1969, when 
schizophrenia was first diagnosed.  

An April 1998 statement from M. Sanchez-Bonilla, M.D. is to 
the effect that schizophrenia was already present at the 
moment the veteran served in the army.  Reference is made to 
a 1954 report that shows that the veteran was evaluated by a 
physician of an unknown specialty.  The veteran complained of 
some thoughts in his head that were associated with 
destructive ideas and he was prescribed Phenobarbital that 
possibly was a drug of choice in that time instead of a 
neuroleptic.  Also the veteran was noted to have a history of 
dysfunction, poor job performance maladaptive social and 
personal behavior among others.  

The same deficiencies exist in this report as in the opinions 
from Dr.Correa-Grau.  First, I note that Dr. Sanchez-Bonilla 
did not provide a clinical basis for the opinion.  Second, 
she did not indicate that she reviewed the veteran's clinical 
record.  Third, although the opinion suggests a continuity of 
symptoms at least from active service, she failed to account 
for the period of time between the veteran's separation from 
service and 1969.  

The preponderance of the evidence is against the veteran's 
claim for service connection for schizophrenia.  

A Board of three VA examiners evaluated the veteran's claim 
in June 1997.  Special attention was given to the veteran's 
service medical records and postservice treatment records, 
and to the opinions from Dr. Correa-Grau and reports of 
evaluation by the Social Security Administration.  This Board 
of three psychiatrists reached the conclusion that the proper 
diagnosis is schizophrenia that was first diagnosed in 1969.  
The examiners noted a statement from a physician who 
indicated that, in 1963, the veteran was evaluated for 
paranoia.  The Board of psychiatrists emphasized that this 
physician was not a psychiatrist and did not offer a valid 
diagnosis.  As a consequence, the Board of psychiatrists 
found that they could not certify that schizophrenia was 
first diagnosed in 1963.  

I note that even if 1963 were the correct date for a 
manifestation of a psychosis, its identification then would 
be too remote in time from service to be associated 
therewith.  Importantly, the record does not show that the 
veteran's psychosis was shown during his military service or 
to a compensable degree within one year after his separation 
from service.  Thus, the preponderance of the evidence is 
against a finding of direct service connection or a finding 
that service connection for a psychosis is warranted under 
the statutory presumption.  

In addition, the members of the Board of three psychiatrists 
stated that they could not certify that symptoms noted during 
the veteran's active service reflected some kind of symptoms 
of schizophrenia that were subsequently described, because 
there is no evidence of any kind of medical treatment or 
complaints of this veteran in relation to an emotional 
condition throughout all the years from his discharge from 
service until 1969.  The evidence does not show progression 
of symptoms or deterioration in terms of his symptomatology.  
Therefore no relationship whatsoever could be medically 
established between any symptoms in service and those that he 
manifested subsequently.  

Finally, the veteran's claim was evaluated by a Board of two 
psychiatrists in March 2000.  The examiners reiterated the 
impressions from the June 1997 report.  They explained that 
their intention was to address Dr. Sanchez-Bonilla's 
statement concerning the use of Phenobarbital for complaints 
described as anxiety reaction.  The Board of two 
psychiatrists reached the following opinion:  

Phenobarbital was used due to the 
tranquilizing and the effects of 
somnolene that it provoked, not because 
it had any anti-psychotic properties.  
Even if one were to theorize that it 
could have been used for such purpose, 
there is absolutely no evidence and no 
diagnosis of any subsequent symptoms or 
progression of symptoms (that are usually 
manifested or seen in cases of 
Schizophrenia), in this veteran's case.  
He has argued that he was treated in 
Bellevue hospital in New York and also in 
Chicago, but the veteran himself made 
statements in support of claims in which 
he specified that he was treated in those 
institutions for conditions of allergy, 
which, by the way, was the original claim 
that the veteran made in terms of service 
connection.  Therefore, our answer to the 
questions made in BVA remand of Dec. 6, 
1999 are the following:

A.  Veteran's current diagnosis is 
Schizophrenia, residual type.  

B.  The only evidence where it is 
reflected that this veteran had a 
diagnosis of Psychosis begins in 1969.  

C.  There is no way of relating 
clinically the symptoms of anxiety that 
the veteran presented during his active 
duty with the symptoms of Psychosis that 
were recorded when the veteran was seen 
in 1969 and from there on and more 
completely in 1970.   

This evidence is credible in that it is based on a review of 
the entire clinical record, and the clinical basis of the 
decision reached is set forth in detail.  

By numbers alone, the opinions against the veteran's claim 
out-number those supporting it.  More importantly, the 
opinions that do not support the veteran's claim are more 
credible.  They indicate a more complete review of the record 
and contain a greater of degree of accuracy in the discussion 
of the veteran's clinical history.  In view of the foregoing, 
I find that the preponderance of the evidence is against the 
claim for service connection for schizophrenia.  


ORDER

Service connection for schizophrenia is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

